Citation Nr: 0727451	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-38 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
upper back, lower back, knees, wrists, feet and hips.

2.  Entitlement to service connection for an eye condition.

3.  Entitlement to service connection for a sinus condition 
including as due to herbicide exposure.  

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's daughter


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from December 1968 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a Board videoconference hearing in July 2006.  

The issues on appeal originally included entitlement to an 
initial rating in excess of 10 percent for tinnitus.  At the 
time of the July 2006 videoconference hearing, however, the 
veteran indicated that he wished to withdraw his appeal of 
that issue.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) 
(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that 
the Board is without the authority to proceed on an issue if 
the veteran indicates that consideration of that issue should 
cease); see also 38 C.F.R. § 20.204 (2006).  The issue is no 
longer in appellant status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

At the time of the July 2006 video conference hearing, the 
veteran reported that he had been receiving treatment at VA 
medical facilities beginning in October 2005.  At the 
hearing, it was noted that no VA clinical records were 
associated with the claims file and it was determined that 
the records should be obtained.  At the time of the 
videoconference hearing, the veteran's representative 
submitted a statement indicating that he was requesting all 
VA medical records from the VA Medical Center in Oklahoma 
City, Oklahoma to be printed out.  A review of the claims 
file indicates that no VA clinical records have been 
associated with the claims file.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, VA has a duty to seek 
these records.  38 C.F.R. § 3.159(c).  

There is competent evidence of record which documents the 
current existence of arthritis in the veteran's body 
including in the back and feet.  The veteran has argued that 
these disabilities are due to the stress caused to his body 
while serving in Viet Nam including jumping out of 
helicopters in combat.  The Board notes that the service 
medical records do not document the presence of arthritis.  
There is evidence in the claims file that the veteran has 
been awarded the Combat Infantryman Badge clearly indicating 
he was exposed to combat.  In Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed true if consistent with the time, place and 
circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to a current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  The Board finds the lack of documentation in the 
service medical records as to the orthopedic injuries is not 
fatal to the veteran's claim.  The veteran's allegations of 
the injuries occurring as a result of combat are presumed 
true as they are consistent with the time, place and 
circumstances of service.  The evidence of record indicates, 
therefore, that the veteran has currently existing arthritis 
or symptoms of arthritis, there is evidence of in-service 
injuries and trauma and the veteran has reported that there 
is a link between active duty and his current disabilities.  
The VCAA requires VA to secure a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  Under 
the VCAA, a VA examination is considered necessary to the 
decision of a claim if there is competent evidence on file 
that a veteran has a current disability or persistent and 
recurring symptoms of disability that in turn may be 
associated with his active service but the medical evidence 
on file is insufficient to resolve the claim.  38 U.S.C.A. 
§ 5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4)(i).  The 
Board finds that VA examinations are required in order to 
determine the nature, extent and etiology of any arthritis of 
the upper back, lower back, knees, wrists, feet and hips 
which is found on examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for any of the disabilities on 
appeal since his discharge from active 
duty.  After securing any necessary 
releases, the RO should obtain these 
records.  Regardless of the veteran's 
response, obtain all records of VA 
treatment.  

2.  Arrange to have the veteran undergo 
appropriate VA examinations by a suitably 
qualified health care professional to 
ascertain whether he currently has 
arthritis of the upper back, lower back, 
knees, wrists, feet and hips.  Any 
necessary testing should be conducted.  
If any of these disabilities are found on 
examination, the examiner should specify 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the pertinent disability was 
incurred in or aggravated by the 
veteran's active duty service.  In 
connection with this opinion, the 
examiner should assume as true the 
veteran's descriptions of in-service 
injuries (even without documentation in 
the service medical records) if he 
reports they occurred during combat.  The 
examiner should review pertinent 
documents in the veteran's claims folder 
before issuing the written report 
requested herein.  The written report 
should be annotated to indicate review of 
the claims file.  Reasons and bases for 
all opinions expressed should be 
provided.  If any opinion cannot be 
provided without resort to speculation, 
the examiner should so state.  

3.  After completing the above action, 
and any other development as may be 
required, the veteran's claims should be 
readjudicated.  If any claim remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



